Sean Wesley Ledbetter v. Tiffany S. Ledbetter, No. 1161, September Term 2020, filed June
7, 2022, Opinion by Friedman, J.

HEADNOTE:
DIVORCE — SPOUSAL SUPPORT, ALLOWANCES, AND DISPOSITION OF
PROPERTY — ALLOCATION OF PROPERTY AND LIABILITIES; EQUITABLE
DISTRIBUTION — METHODS OF DISTRIBUTION — AWARD OF GROSS SUM;
MONEY JUDGMENTS
When granting a monetary award under FL § 8-205, a trial court’s identification, valuation,
and equitable distribution of marital property occurs, constructively, all at the same time.
Circuit Court for Prince George’s County
Case No. CAD19-04177
                                                                                                REPORTED

                                                                                   IN THE COURT OF SPECIAL APPEALS

                                                                                              OF MARYLAND


                                                                                                  No. 1161

                                                                                           September Term, 2020

                                                                                       _________________________


                                                                                       SEAN WESLEY LEDBETTER

                                                                                                     v.

                                                                                         TIFFANY S. LEDBETTER

                                                                                       _________________________

                                                                                      Friedman,
                                                                                      Ripken,
                                                                                      Murphy, Joseph F., Jr.
                                                                                        (Senior Judge, Specially Assigned),


                                                                                                  JJ.
                                                                                       _________________________

                                                                                          Opinion by Friedman, J.
                                                                                       _________________________


                                                                                      Filed: June 7, 2022
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2022-06-07 15:07-04:00




Suzanne C. Johnson, Clerk
       This case concerns the division of the parties’ marital property.

       Under Maryland law, a trial court may grant a monetary award after a three-step

venture: first, the trial court identifies the marital property; second, the trial court

determines the value of the marital property; and third, the trial court makes an award if it

determines that distribution of the marital property according to title would be inequitable.

MD. CODE, FAM. LAW (“FL”) §§ 8-203, 204, 205; Doser v. Doser, 106 Md. App. 329,

349-50 (1995).

       In this case, however, Husband does not complain that the trial court erred in

identifying, valuing, or determining that Wife was entitled to a $50,000 monetary award.

Rather, Husband’s sole claimed error is that the monetary award of $50,000 is too much

because it exceeds the value of the marital property he owned. He is right, as far as that

goes, that the monetary award cannot exceed the value of the marital property owned by

the payor spouse. Brewer v. Brewer, 156 Md. App. 77, 109 (2004). He is wrong, however,

that $50,000, in fact, exceeds the amount of the marital property he owns.

       Husband’s confusion is caused by an accident of timing. As often happens, parts of

this case occurred on different dates.1 But our law treats the marital property analysis as if

it happened, constructively, all at the same time. See, e.g., Otley v. Otley, 147 Md. App.

540, 554 (2002) (stating that marital property is determined on date of divorce). When



       1
         Because they were valued earlier in the process, it created for Husband the illusion
that the home and retirement assets were not part of the marital property calculation. This
is why Husband thinks—erroneously—that there was insufficient marital property to fund
the $50,000 monetary award.
properly treated as occurring at the same time, we can see that the trial court identified

$1,241,678 in marital property (including retirement assets),2 of which the record reflects

that $86,104 was titled in Wife’s name, $553,414 was titled in Husband’s name (including

property titled in the name of Husband’s business, Unique Property Investment Group,

LLC), and $602,160 was titled in both of their names (as tenants by the entireties).3 The

record also reflects that the court considered the marital debt in ascertaining the value of

the marital property. From our review, we conclude that there was evidence that, at most,




       2
         Sometimes trial courts conduct an equitable distribution of retirement assets before
doing the monetary award and other times courts do it, as here, all together. Compare Blake
v. Blake, 81 Md. App. 712, 724 n.5 (1990) (stating that value of retirement assets
transferred reduces amount of marital property to be distributed through monetary award),
and Hoffman v. Hoffman, 93 Md. App. 704, 719-20 (1992) (stating that trial court must
determine amount awarded from spouse’s pension to properly calculate monetary award),
with Long v. Long, 129 Md. App. 554, 573-74 (2000) (suggesting interchangeable nature
between transfer of retirement assets and monetary award in reaching equitable
distribution), and Otley, 147 Md. App. at 558 (concluding that once trial court determines
how much marital property each spouse should receive, then it distributes property through
its desired method). The order of operations doesn’t matter so long as the court keeps any
remaining discrepancy in mind as it does the monetary award.
       3
          Although Husband had a complex financial life, including his salary, real estate
business and commissions therefrom, and private lending practices, Husband provided
little information in discovery or at trial about the value of his assets. The trial court found
that Husband “lack[ed] general credibility regarding the valuation of any portion of his
financial affairs,” that there were “many inaccuracies between his testimony and the
evidence provided for review,” and that Husband provided “no statements … to confirm
his stated asset values.” See Omayaka v. Omayaka, 417 Md. 643, 657 n.4 (2011) (stating
that trier of fact may assume “better” evidence available would have revealed issues with
party’s case that less clear or reliable evidence presented did not disclose). Given these
limitations, the trial court worked diligently to value the marital property. See Brewer, 156
Md. App. at 108 (stating that equity only requires court make “reasonable efforts” to value
marital property as of date of divorce).

                                               2
the marital debt totaled $519,000.4 After subtracting the marital debt, therefore, Husband

had more than enough marital property from which to pay the monetary award.5 While



       4
          For the purposes of this review, in which we need only ensure that there were
sufficient marital assets from which to make the monetary award, it is sufficient for us to
determine that the marital debt was, at most, $519,000. This amount includes the mortgage
on the marital home and the home equity line of credit. It is unclear from the record whether
the trial court made a finding concerning what the home equity line of credit was used for
and whether it was marital debt. Under Maryland law, a home equity line of credit may be
categorized as marital debt but only if it is used to acquire an interest in marital property.
CYNTHIA CALLAHAN & THOMAS C. RIES, FADER’S MARYLAND FAMILY LAW § 13-13 (6th
ed. 2016) (discussing marital debt). Here, in an abundance of caution, we include the whole
home equity line of credit as a part of the marital debt. There was also some evidence of
other debts, including a joint business debt and the parties’ individual debts. The trial court
found that these were nonmarital debts. Schweizer v. Schweizer, 301 Md. 626, 637 (1984)
(stating that nonmarital debt cannot reduce value of marital property). We see no reason to
disturb that finding. We, therefore, include the mortgage balance and the home equity line
of credit but not these other debts and determine that, at most, the marital debt was
$519,000.
       5
          The trial court chose not to divide all of the marital property equally. Instead, the
trial court ordered an equal division of the parties’ retirement assets, but what it called an
“equitable” but not necessarily equal distribution of the parties’ other marital property. As
a result, the math is a little complicated. And, a little ironically, Husband got more than he
would have had the trial court equally divided the marital assets. Here’s how the math
worked:
       • First, as to the retirement assets, Husband had $396,203, while Wife had
         $74,204. To create an equal division of those retirement assets, the trial
         court, in effect, ordered Husband to transfer $160,999.50 of his retirement
         assets to Wife.
       • Second, there was $602,160 worth of marital property titled in both of the
         parties’ names. This was principally the value of the parties’ marital
         home. Moreover, as we discussed in footnote 4, there was, at most,
         $519,000 in marital debt. See supra n.4. When we deduct the marital debt
         from the attributable marital property, that results in $83,160 in marital
         property that was titled in both of their names. The trial court split the
         marital property titled in both of the parties’ names in half (except it
         awarded the marital furniture to Husband) so that each party was entitled
         to $37,455.

                                              3
Husband may not have the money today, that’s not what’s required by caselaw. Rather, we

must ensure that Husband had sufficient marital property to fund the monetary award at

the time the award was made.6 We, therefore, hold that the trial court did not err or abuse

its discretion in awarding $50,000 to Wife.

       Husband also alleges that the trial court erred in determining that the minor child of

the parties should continue in private school at the parties’ joint expense. Determinations

about whether to continue private schooling are committed to the sound discretion of the



       • Third, each party retained the remaining marital property that was titled
         in each party’s individual name. Husband had $392,414.50 in marital
         property that was titled in his name ($553,414-$160,999.50), while Wife
         had $86,104 of marital property that was titled in her name.
        At that point, the trial court ordered Husband to transfer $50,000 to Wife as a
monetary award. Because money is fungible, Husband could pay that award from any
assets he holds. But because these computations occurred, at least constructively, at the
same time, the order of operations doesn’t matter. See supra n.2. And there is no way of
doing the math—even crediting the maximum amount of marital debt, see supra n.4 (“at
most”)—under which Husband doesn’t have $50,000 with which to pay the monetary
award.
       6
         The record reflects that Husband had in excess of $50,000 in marital property titled
in his name at the time the monetary award was made. While Brewer holds that a monetary
award cannot exceed the value of the marital property owned by the payor spouse, 156 Md.
App. at 109, it does not stand for the proposition that an award cannot exceed the value
owned by the payor spouse any time after the monetary award was made. Whether
Husband still possesses all, some, or none of his marital property today does not affect the
trial court’s finding that he had sufficient resources at the time the monetary award was
made.
       Furthermore, the terms of the monetary award do not mandate that Husband have
$50,000 in a bank account available to withdraw today. Husband is free to determine how
he funds the award and what, if any, marital property he will liquidate. Solomon v. Solomon,
383 Md. 176, 192 n.13; 194 (2004) (holding that trial court could consider payor’s large
income and demonstrated borrowing ability when determining amount of monetary award
under FL § 8-205(b) but rejecting payor’s argument that “source of funds to pay [monetary]
award” is mandatory “other factor” under provision).

                                              4
trial court and, absent an abuse of that discretion, will not be overturned on appeal. Ruiz v.

Kinoshita, 239 Md. App. 395, 425 (2018). After a careful study of the trial court record

and the parties’ briefs, we see no such abuse of discretion.

                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR PRINCE GEORGE’S COUNTY IS
                                           AFFIRMED. COSTS TO BE PAID BY
                                           APPELLANT.




                                              5